215 S.E.2d 398 (1975)
26 N.C. App. 175
HILL TRUCK RENTALS, INC.
v.
HUBLER RENTALS, INC.
No. 7526DC222.
Court of Appeals of North Carolina.
June 4, 1975.
*400 Edwards, Davis, Postlethwait, Potter & Dunn by Ronald H. Davis and J. Thomas Dunn, Jr., Charlotte, for defendant-appellant.
Farris, Mallard & Underwood, P. A. by E. Lynwood Mallard, Charlotte, for the plaintiff-appellee.
BRITT, Judge.
Defendant contends the court erred in rendering partial summary judgment for plaintiff. We hold that summary judgment was proper as to plaintiff's claim for rent for vehicle number 8100, but that the court erred in entering summary judgment as to the claim for rent of vehicle number 8101.
G.S. § 1A-1, Rule 56(d) allows the trial court to grant a partial summary judgment. In this case the partial summary judgment entered was final, therefore, defendant had a right to appeal.
The complaint clearly alleged two separate claims, one for rent due on vehicle number 8100 and the other for rent due on vehicle number 8101. The purpose of the summary judgment rule is to provide an expeditious method of determining whether a genuine issue as to any material fact actually exists, and, if not, whether the moving party is entitled to judgment as a matter of law. Schoolfield v. Collins, 12 N.C.App. 106, 182 S.E.2d 648 (1971).
With respect to the claim for rent for vehicle number 8100, defendant admitted "that a rental sum is due plaintiff" and pleaded no counterclaim as to that claim. At the hearing, the court had before it the verified complaint with Schedule A made a part of it, showing that plaintiff was entitled to recover $724.53. When defendant did not respond to the motion for summary judgment, by affidavits or otherwise, but rested on the general denial in its answer as to the amount of rent due, it failed to show that a genuine issue existed as to rent due plaintiff for vehicle number 8100. G.S. § 1A-1, Rule 56(e).
*401 The situation was different as to plaintiff's claim for rent of vehicle number 8101. As to this claim, plaintiff not only asked for $833.03 rent, but asked for damages sustained by reason of defendant's failure to return the vehicle in as good order and condition as defendant received it. In its answer and counterclaim, while admitting "a rental sum is due plaintiff", defendant pleaded a counterclaim which raised genuine issues of material facts that would preclude summary judgment in favor of plaintiff.
For the reasons stated, the judgment appealed from is vacated. This cause is remanded to the district court for entry of judgment consistent with this opinion as to plaintiff's claim for rent of vehicle number 8100. As to plaintiff's claim for rent of vehicle number 8101, the cause will stand for trial upon the issues raised in the pleadings.
Judgment vacated and cause remanded.
PARKER and VAUGHN, JJ., concur.